UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 90.96% (Cost $155,566,102) Advertising 0.33% R.H. Donnelley Corp., Sr Disc Note Ser A-1 6.875% 01-15-13 B $200 122,000 Sr Disc Note Ser A-2 6.875 01-15-13 B 300 183,000 Sr Note (S) 8.875 10-15-17 B 325 203,125 Agricultural Products 0.33% Chaoda Modern Agriculture (Holdings) Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 7.750 02-08-10 BB 545 517,750 Airlines 1.87% American Airlines, Inc., Pass Thru Ctf Ser 88A4 10.210 01-01-10 CCC+ 137 123,178 Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A (L) 6.545 02-02-19 A- 348 335,170 Pass Thru Ctf Ser 2000-2 Class B 8.307 10-02-19 BB- 395 369,543 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 107 96,280 Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A- 773 745,271 Sr Pass Thru Ctf Ser 02-1 6.417 07-02-12 AAA 825 825,000 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11-01-19 A- 445 409,400 Aluminum 0.58% CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,015 903,350 Apparel Retail 0.13% Hanesbrands, Inc., Gtd Sr Floating Rate Note Ser B (P) 8.204 12-15-14 B- 220 195,250 Auto Parts & Equipment 0.79% Allison Transmission, Inc., Gtd Sr Note (L)(S) 11.000 11-01-15 B- 1,000 870,000 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 365 358,612 Page 1 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Automobile Manufacturers 0.51% General Motors Corp., Sr Note (L) 7.125 07-15-13 B- 1,020 785,400 Automotive Retail 0.11% Avis Budget Car Rental LLC, Gtd Sr Note 7.625 05-15-14 BB- 200 172,500 Broadcasting & Cable TV 2.10% Canadian Satellite Radio Holdings, Inc., Gtd Sr Note (Canada) (F)(G) 12.750 02-15-14 CCC+ 979 922,708 Charter Communications Holdings II LLC, Gtd Sr Note 10.250 09-15-10 CCC 415 377,650 Comcast Cable Communications Holdings, Inc., Gtd Note (L) 8.375 03-15-13 BBB+ 1,095 1,216,360 Nexstar Finance, Inc., Sr Sub Note 7.000 01-15-14 CCC+ 340 292,825 Rogers Cable, Inc., Sr Sec Note (Canada) (F) 6.750 03-15-15 BB+ 455 453,237 Casinos & Gaming 5.97% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 460 414,000 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S) 12.000 10-15-15 B- 500 395,000 Fontainebleau Las Vegas Holdings Ltd., Note (S) 10.250 06-15-15 CCC+ 995 701,475 Greektown Holdings LLC, Sr Note (S) 10.750 12-01-13 CCC+ 1,015 923,650 Indianapolis Downs LLC & Capital Corp., Sr Note (S) 11.000 11-01-12 B 1,010 878,700 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 375 267,188 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 500 375,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 500 503,750 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 415 366,238 MTR Gaming Group, Inc., Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 290 252,300 Pinnacle Entertainment, Inc., Sr Sub Note (L) 7.500 06-15-15 B- 1,000 787,500 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 202 213,110 Seminole Hard Rock Entertainment, Sr Sec Note (P)(S) 5.300 03-15-14 BB 500 396,250 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB- 650 687,420 Page 2 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (L) 8.500 06-01-15 B 440 297,000 Turning Stone Resort & Casino, Sr Note (S) 9.125 09-15-14 B+ 1,540 1,470,700 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB- 349 333,295 Commodity Chemicals 0.15% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B- 235 235,000 Construction & Farm Machinery & Heavy Trucks 0.32% Manitowoc Co., Inc. (The), Sr Note 7.125 11-01-13 BB- 500 495,000 Consumer Finance 1.88% CIT Group, Inc., Sr Note Ser MTN 5.125 09-30-14 A- 255 194,082 Sr Note 5.000 02-13-14 A 120 94,434 Ford Motor Credit Co., Sr Note 9.875 08-10-11 B 1,920 1,712,164 Sr Note 8.000 12-15-16 B 140 109,593 General Motors Acceptance Corp., Sr Note 6.000 12-15-11 BB+ 465 347,584 Nelnet, Inc., Note (P) 7.400 09-29-36 BBB- 715 465,817 Data Processing & Outsourced Services 0.31% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 460 475,366 Department Stores 0.30% Penney J.C. Co., Inc., Debenture 7.650 08-15-16 BBB- 445 469,650 Diversified Banks 3.87% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa2 685 629,136 Barclays Bank Plc, Perpetual Bond (6.860% to 6-15-32 then variable) (United Kingdom) (F)(S) 6.860 09-29-49 A+ 1,655 1,377,850 Chuo Mitsui Trust & Banking Co. Ltd., Perpetual Jr Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(L)(S) 5.506 12-15-49 Baa1 940 785,300 ICICI Bank Ltd., Note (India) (F)(S) 6.625 10-03-12 BBB- 640 638,945 Lloyds TSB Group Plc, Bond (United Kingdom) (F)(P)(S) 6.267 11-14-49 A 730 559,896 Page 3 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Royal Bank of Scotland Group Plc, Jr Sub Bond (7.640% to 9-29-17 then variable) (United Kingdom) (F)(S) 7.640 03-31-49 A 400 344,476 Perpetual Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F) 7.648 08-29-49 A 650 620,375 Societe Generale, Sub Note (France) (F)(P)(S) 5.922 04-05-49 A+ 460 375,562 Standard Chartered Plc, Bond (United Kingdom) (F)(P)(S) 7.014 06-30-49 BBB+ 500 435,288 Sub Note (United Kingdom) (F)(S) 6.400 09-26-17 A 235 239,507 Diversified Chemicals 1.53% Mosiac Co. (The), Sr Note (S) 7.625 12-01-16 BB- 290 311,750 NOVA Chemicals Corp., MTN (Canada) (F)(L) 7.400 04-01-09 B+ 2,045 2,057,781 Diversified Commercial & Professional Services 1.08% Grupo Kuo SAB de CV, Gtd Sr Note (Mexico) (F) 9.750 10-17-17 BB- 975 906,750 Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A- 750 764,023 Diversified Financial Services 2.72% Capital One Financial Corp., Sr Note 6.750 09-15-17 BBB+ 1,000 948,572 Erac USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 465 415,471 Huntington Capital III, Gtd Sub Bond (P) 6.650 05-15-37 BBB- 590 453,539 Independencia International Ltd., Gtd Sr Bond (Brazil) (F)(S) 9.875 01-31-17 B 1,000 930,000 QBE Capital Funding II LP, Gtd Sub Bond (Jersey Islands) (F)(P)(S) 6.797 06-29-49 BBB 695 629,628 SMFG Preferred Capital Ltd., Perpetual Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB 590 462,560 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 480 390,289 Diversified REITs 0.16% HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 285 246,456 Drug Retail 0.97% CVS Caremark Corp., Jr Sub Bond (P) 6.302 06-01-37 BBB- 990 907,854 Sr Note 5.750 06-01-17 BBB+ 585 594,103 Page 4 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Electric Utilities 6.56% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 935 841,276 AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 988 1,022,690 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 736 818,380 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB- 700 758,467 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 335 340,304 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 1,230 1,329,506 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 297 311,642 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 325 342,063 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB+ 514 554,182 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB- 565 602,025 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB- 437 522,372 Teco Finanace, Inc., Note (S) 6.572 11-01-17 Baa3 233 236,495 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note 10.250 11-01-15 CCC 1,000 996,250 TXU Corp., Sec Bond 7.460 01-01-15 BB 467 416,675 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 1,076 1,084,248 Electronic Equipment Manufacturers 0.69% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 775 794,192 Tyco Electronics Group SA, Gtd Sr Bond (Luxembourg) (F)(S) 6.550 10-01-17 BBB 260 272,536 Gas Utilities 0.31% Southern Union Co., Jr Sub Note 7.200 11-01-66 BB 565 474,600 Health Care Distributors 0.27% Covidien International Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 6.000 10-15-17 A- 405 417,435 Health Care Facilities 0.45% Community Health Systems, Inc., Sr Note (S) 8.875 07-15-15 B- 695 697,606 Page 5 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Health Care Services 1.20% Alliance Imaging, Inc., Sr Sub Note (L) 7.250 12-15-12 B- 255 239,700 Sr Sub Note Ser B 7.250 12-15-12 B- 185 173,900 HealthSouth Corp., Gtd Sr Note (P) 10.829 06-15-14 CCC+ 500 482,500 Sun Healthcare Group, Inc., Gtd Sr Sub Note 9.125 04-15-15 CCC+ 1,000 965,000 Health Care Supplies 0.77% Bausch & Lomb, Inc., Sr Note (S) 9.875 11-01-15 B- 1,180 1,200,650 Insurance Brokers 0.51% Merna Reinsurance Ltd., Sec Sub Note Ser B (P) 4.446 07-07-10 A2 550 501,765 Progressive Corp. (The), Jr Sub Deb (P) 6.700 06-15-37 A- 330 293,905 Integrated Oil & Gas 0.82% Petro-Canada, Debenture (Canada) (F) 9.250 10-15-21 BBB 1,000 1,267,748 Integrated Telecommunication Services 2.59% Bellsouth Corp., Debenture 6.300 12-15-15 A 914 969,610 Cincinnati Bell, Inc., Gtd Sr Sub Note 8.375 01-15-14 B- 1,025 960,938 Qwest Capital Funding, Inc., Sr Note 7.875 09-01-11 BBB- 445 443,887 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 BBB- 500 462,500 Gtd Sr Note 6.900 05-01-19 BBB+ 1,000 787,500 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B- 475 401,375 Investment Banking & Brokerage 2.07% American General Finance Corp., Note 6.900 12-15-17 A+ 1,470 1,436,593 Bear Stearns Cos., Inc. (The), Sr Note 7.250 02-01-18 AA- 1,000 1,033,391 Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 750 745,665 IT Consulting & Other Services 0.26% NCR Corp., Sr Note 7.125 06-15-09 BBB- 390 401,259 Page 6 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Life & Health Insurance 0.41% Lincoln National Corp., Jr Sub Bond 6.050 04-20-17 A- 250 218,581 Symetra Financial Corp., Jr Sub Bond (P)(S) 8.300 10-15-37 BB 440 414,396 Marine 1.66% CMA CGM SA, Sr Note (France) (F)(S) 7.250 02-01-13 BB+ 700 609,000 Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 1,080 974,700 Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F) 9.500 12-15-14 B 1,000 996,250 Metal & Glass Containers 0.69% Blaze Recycling & Metals LLC, Sr Sec Note (G)(S) 10.875 07-15-12 B 165 145,200 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 500 517,500 Vitro SA de CV, Sr Note (Mexico) (F) 9.125 02-01-17 B 500 415,000 Movies & Entertainment 0.14% Cinemark, Inc., Sr Disc Note, Step Coupon (Zero to 3-15-09, then 9.750%) (O) Zero 03-15-14 CCC+ 245 220,500 Multi-Line Insurance 1.61% Genworth Financial, Inc., Jr Sub Note 6.150 11-15-66 BBB+ 430 359,140 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 395 424,469 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 885 838,369 Jr Gtd Sub Bond (S) 7.800 03-15-37 BB+ 705 594,364 Sul America Participacoes SA, Bond (Brazil) (F)(S) 8.625 02-15-12 B 267 277,180 Multi-Media 0.78% News America Holdings, Gtd Sr Deb 7.750 01-20-24 BBB 1,020 1,124,215 Quebecor Media, Inc., Sr Note (Canada) (F) 7.750 03-15-16 B2 95 86,687 Multi-Utilities 0.42% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 550 659,299 Page 7 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Office Services & Supplies 0.46% Xerox Corp., Sr Note 6.750 02-01-17 BB+ 670 707,265 Oil & Gas Drilling 0.35% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 335 294,800 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB- 250 256,423 Oil & Gas Exploration & Production 0.50% McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 340 343,400 Western Oil Sands, Inc., Sr Note (Canada) (F) 8.375 05-01-12 BBB+ 385 432,526 Oil & Gas Refining & Marketing 0.32% Enterprise Products Operating LP, Gtd Jr Sub Note (P) 7.034 01-15-68 BB 590 500,832 Oil & Gas Storage & Transportation 2.31% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B 545 549,088 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB- 1,580 1,634,415 TEPPCO Partners LP, Jr Gtd Sub Note (P) 7.000 06-01-67 BB 695 595,510 Williams Partners LP, Grd Sr Note 7.250 02-01-17 BB+ 800 804,000 Paper Packaging 0.79% Smurfit-Stone Container Enerprises, Inc., Sr Note 8.375 07-01-12 CCC+ 1,000 905,000 Sr Note 8.000 03-15-17 CCC+ 245 205,800 US Corrugated, Inc., Sr Sec Note 10.000 06-01-13 CCC+ 160 112,000 Paper Products 1.15% Graphic Packaging International, Inc., Sr Note 8.500 08-15-11 B- 445 437,213 Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 365 377,989 Verso Paper Holdings LLC, Sr Sec Note (L)(S) 9.125 08-01-14 B+ 1,000 965,000 Property & Casualty Insurance 0.50% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB- 750 783,235 Page 8 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Publishing 0.44% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 1,055 683,113 Real Estate Management & Development 1.54% Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 175 187,188 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 505 439,521 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 870 836,923 Shimao Property Holding Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 8.000 12-01-16 BB+ 940 681,500 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BB+ 250 246,250 Restaurants 0.64% Dave & Buster's, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 1,085 987,350 Semiconductors 0.50% Freescale Semiconductor, Inc., Sr Note 8.875 12-15-14 B 1,000 782,500 Specialized Finance 2.31% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 1,000 1,005,000 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 4.865 02-15-12 Baa2 500 481,156 Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB- 290 265,350 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 804 821,457 Teco Finance, Inc., Sr Note (S) 7.000 05-01-12 BB+ 337 363,267 UCAR Finance, Inc., Gtd Sr Note 10.250 02-15-12 B+ 125 129,375 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-15-49 A+ 800 520,000 Specialty Chemicals 0.37% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B 590 573,775 Steel 0.42% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 655 645,175 Page 9 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Thrifts & Mortgage Finance 27.55% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) 4.033 12-25-46 AAA 13,604 629,166 Mtg Pass Thru Ctf Ser 2007-5 Class XP IO (P) 4.221 06-25-47 AAA 9,938 658,418 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO (P) 2.166 05-25-47 AAA 8,287 481,662 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 865 725,657 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.181 09-10-47 AAA 300 298,467 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.880 03-20-36 AAA 1,061 984,776 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 5.946 05-20-36 AA 1,826 859,814 Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B2 (P) 5.519 03-25-35 AA+ 844 803,401 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.547 04-25-35 AA+ 564 465,172 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 6.342 07-25-36 AA 2,524 252,395 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2006-PW14 Class D (P)(S) 5.412 12-01-38 A 655 416,689 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 491 493,948 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833 12-25-35 AAA 755 561,273 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.225 07-15-44 AA 295 231,443 ContiMortgage Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 73 65,937 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 3.801 11-20-35 AAA 10,895 388,119 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 1.961 07-25-46 AAA 10,578 409,880 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.948 08-25-46 AAA 5,518 205,212 Page 10 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 4.209 09-20-46 AAA 18,393 896,664 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO (P) 2.000 06-25-47 AAA 6,917 275,615 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 3,026 3,027,539 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 3,000 2,558,730 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 340 295,800 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 750,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (P) 3.388 08-19-45 AAA 29,566 997,862 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.214 12-25-34 AA 437 428,996 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.177 05-25-36 AA 1,546 1,044,688 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 495 477,492 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 460 422,473 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.217 08-25-34 AA 919 861,233 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 3,763 3,553,827 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 3.625 09-19-35 AAA 7,686 252,192 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G) 0.350 05-19-47 AAA 24,118 180,889 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(P) 0.350 07-19-47 AAA 24,217 211,899 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(P)(S) 0.343 11-19-15 AAA 16,884 126,627 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2006-9A Class N2 (G)(S) 8.350 11-19-36 BBB- 1,193 1,189,879 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.515 05-25-35 AA 469 482,570 Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 343 338,632 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (P) 3.739 10-25-36 AAA 16,467 447,691 Page 11 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO 3.406 10-25-36 AAA 15,918 378,043 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.401 08-25-36 AA 453 359,075 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 2,035 1,582,865 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 837 825,093 Luminent Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-1 Class X IO (P) 3.876 04-25-36 AAA 23,623 812,054 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P) 6.106 08-25-36 AA 1,217 970,843 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G)(P) 5.981 09-25-37 AA 420 340,966 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G)(P) 5.981 09-25-37 A 155 118,955 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G)(P) 5.981 09-25-37 BBB 105 69,919 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.203 11-14-42 AAA 840 847,692 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 640 421,412 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.549 05-25-35 AA 417 366,773 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.957 12-25-35 AAA 3,235 2,652,164 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 213,149 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 189,553 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 365 328,927 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 220 198,157 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 460 473,096 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.671 04-25-35 AA 1,511 1,370,236 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO (P) 1.136 04-25-47 Aaa 19,847 297,711 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO (P) 1.330 06-25-47 Aaa 46,127 547,763 Page 12 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO (P) 0.934 06-25-47 Aaa 52,006 861,353 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO (P) 1.527 07-25-47 Aaa 26,532 348,231 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 571 438,361 Tires & Rubber 0.19% Goodyear Tire & Rubber Co. (The), Sr Note (S) 8.625 12-01-11 B 285 298,894 Tobacco 0.94% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B+ 175 177,625 Gtd Sr Note (S) 8.500 05-15-12 B 245 230,300 Reynolds American, Inc., Gtd Sr Sec Note 7.250 06-01-13 BB 1,000 1,059,161 Wireless Telecommunication Services 1.46% Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2005-1A Class D 5.612 06-15-35 Baa2 1,340 1,275,278 Digicel Group Ltd., Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 1,080 901,800 Rural Cellular Corp., Sr Sub Note (P) 8.989 11-01-12 CCC 90 90,000 Credit Issuer, description rating (A) Shares Value Preferred stocks 3.06% (Cost $4,901,730) Agricultural Products 0.76% Ocean Spray Cranberries, Inc., 6.250%, Ser A (S) BB+ 12,500 1,185,548 Diversified Metals & Mining 0.42% Freeport-McMoRan Copper & Gold, Inc., 6.750%, Convertible B+ 4,600 646,070 Integrated Telecommunication Services 0.54% Telephone & Data Systems, Inc., 7.600%, Ser A BB+ 40,000 834,400 Real Estate Management & Development 1.34% Apartment Investment & Management Co., 8.000%, Ser T B+ 55,000 1,253,450 Public Storage REIT, Inc., 6.500%, Depositary Shares, Ser W BBB+ 40,000 834,000 Page 13 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.32% (Cost $495,000) Hotels, Resorts & Cruise Lines 0.32% East Valley Tourist Development Authority, Tranche (Fac LN5501750), 8-6-12 (G) B3 $500 500,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agency securities 59.37% (Cost $90,469,992) Government U.S. Agency 59.37% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 13 13,869 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 1,822 1,870,259 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 3,947 4,052,007 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 3,407 3,497,067 30 Yr Pass Thru Ctf 5.500 04-01-33 AAA 1,542 1,562,120 30 Yr Pass Thru Ctf 5.500 05-15-35 AAA 3,000 3,033,073 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 12 12,717 15 Yr Pass Thru Ctf 7.000 09-01-12 AAA 2 2,585 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 30 31,424 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 690 710,686 30 Yr Adj Rate Pass Thru Ctf (P) 5.744 04-01-37 AAA 6,913 7,113,427 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 350 362,494 30 Yr Pass Thru Ctf 6.500 12-01-36 AAA 376 389,399 30 Yr Pass Thru Ctf 6.500 08-01-37 AAA 1,450 1,503,159 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,219 3,300,716 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 3,336 3,421,009 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 14,913 15,293,437 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 2,151 2,205,968 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 2,473 2,536,694 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 2,933 3,006,961 30 Yr Pass Thru Ctf 6.000 01-01-38 AAA 8,726 8,946,546 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 1,870 1,892,078 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 1,583 1,601,397 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 2,100 2,123,971 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 3,981 4,026,755 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 1,670 1,687,383 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 4,501 4,547,913 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 578 584,100 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 5,058 5,110,653 30 Yr Pass Thru Ctf 5.500 12-01-37 AAA 4,694 4,742,668 CMO REMIC Ser 2006-67-PD 5.500 12-25-34 AAA 1,230 1,224,723 Note 6.000 05-30-25 AAA 1,720 1,721,479 Page 14 John Hancock Income Securities Trust Securities owned by the Fund on March 31, 2008 (unaudited) Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 4 5,121 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,596 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 13,903 Interest Maturity Par value Issuer, description rate date Value Short-term investments 7.30% (Cost $11,332,336) Certificates of Deposit 3.29% Federal Home Loan Bank, Disc Note 4.150%(Y) 04-01-08 $5,100 5,100,000 Joint Repurchase Agreement 0.03% Joint Repurchase Agreement transaction with Barclays Plc dated 3-31-08 at 1.450% to be repurchased at $41,002 on 4-1-08, collateralized by $34,432 U.S. Treasury Inflation Indexed Bond, 2.375%, due 1-15-25 (valued at $41,822, including interest) 1.450% 41 41,000 Shares Cash Equivalents 3.99% John Hancock Cash Investment Trust (T)(W) 2.960%(Y) 6,191,336 6,191,336 Total investments (Cost $262,231,230)  161.01% Other assets and liabilities, net (3.65%) Fund preferred shares, at liquidation value (57.36%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 15 John Hancock Income Securities Trust Notes to Schedule of Investments March 31, 2008 (unaudited) Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium Term Note NIM Net Interest Margin REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of March 31, 2008. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $44,386,717 or 28.59% of the net assets applicable to common shareholders as of March 31, 2008. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of March 31, 2008.  The cost of investments owned on March 31, 2008, including short-term investments for Federal income tax purposes, was $262,765,160. Gross unrealized appreciation and depreciation of investments aggregated $4,235,679 and $17,071,440, respectively, resulting in net unrealized depreciation of $12,835,761. Notes to Schedule of Investments - Page 16 John Hancock Income Securities Trust Interest rate swap contracts March 31, 2008 (unaudited) Rate type Notional Payments made Payments received Termination Unrealized amount by Fund by Fund date Counterparty depreciation $29,000,000 4.6875% (a) 3-month LIBOR Sep 2010 Bank of America ($987,302) 29,000,000 3.996% (a) 3-month LIBOR Dec 2010 Barclays Bank Plc (1,441,966) Total ($2,429,268) (a) Fixed rate Interest rate swap contracts - Page 17 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 establishes a hierarchy that prioritizes the inputs to valuation techniques giving the highest priority to readily available unadjusted quoted prices in active markets for identical assets (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements) when the market prices are not readily available or reliable. The three levels of hierarchy are described below: Level 1  Quoted prices in active markets for identical securities. Level 2  Inputs other than quoted prices included in Level 1 that are observable either directly or indirectly through corroboration with observable market data. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2008: Valuation Inputs Investments in Other Financial Securities Instruments* Level 1  Quoted Prices $9,759,256  Level 2  Other Significant Observable Inputs 217,437,694 ($2,429,268) Level 3  Significant Unobservable Inputs 22,732,449  Total $249,929,399 ($2,429,268) * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of 12/31/07 $30,227,450  Accrued discounts/premiums (268,124)  Realized gain (loss) 17,668  Change in unrealized appreciation (depreciation) (1,715,104)  Net purchases (sales) 1,038,493  Transfers in and/or out of Level 3 (6,567,934)  Balance as of 3/31/08 $22,732,449  Investment risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Notes to Schedule of Investments - Page 18 Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Stripped securities Stripped mortgage-backed securities are derivative multi-class mortgage securities structured so that one class receives most, if not all, of the principal from the underlying mortgage assets, while the other class receives most, if not all, of the interest and the remainder of the principal. If the underlying mortgage assets experience greater than anticipated prepayments of principal, a Fund may fail to fully recoup its initial investment in an interest only security. The market value of these securities can be extremely volatile in response to changes in interest rates. Credit risk reflects the risk that a Fund may not receive all or part of its principal because the issuer or credit enhancer has defaulted on its obligation. Notes to Schedule of Investments - Page 19 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Income Securities Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 28, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: May 28, 2008
